                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:16-cv-480-FDW
                              (3:03-cr-12-FDW-CH-2)

WOODROW JAMAAL JOHNSON,                              )
                                                     )
                      Petitioner,                    )
                                                     )
vs.                                                  )              ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                  Respondent.                        )
________________________________________             )

       THIS MATTER is before the Court on the Government’s Motion to Stay Proceedings on

Motion Under 28 U.S.C. § 2255, (Doc. No. 5).

       Petitioner, who is represented by counsel, challenges his conviction and sentence on the

grounds that 18 U.S.C. § 924(c) is unconstitutionally vague. (Doc. No. 1). The Court stayed these

proceedings on September 6, 2016, pending the Fourth Circuit Court of Appeals’ decisions in

United States v. Ali, No. 15-4433 and United States v. Simms, No. 15-4640. On January 24, 2019,

the Fourth Circuit issued its opinion in Simms and held that § 924(c) is unconstitutionally vague.

914 F.3d 229 (4th Cir. 2019).

       The Government now asks that the Court continue to stay these proceedings because the

question of § 924(c)’s constitutionality is before the United States Supreme Court on certiorari

review in United States v. Davis, No. 18-431, which is scheduled for oral argument on April 17,

2019. Petitioner’s counsel does not oppose the requested stay. (Doc. No. 5 at 2).

       The stay will be granted because the issues to be decided in Davis may be dispositive of

Petitioner’s claim for relief. In light of these factors, and in the absence of opposition from

Petitioner, the Court finds it is in the interest of judicial economy to grant the Government’s

                                                1
              Motion.

                         IT IS, THEREFORE, ORDERED that:

                         1.   The Government’s Motion to Hold Petitioner’s Motion to Vacate in Abeyance,

                              (Doc. No. 5), is GRANTED.

                         2.   This case is held in abeyance pending the United States Supreme Court’s decision

                              in United States v. Davis, No. 18-431. The Government shall have 60 days

                              following the United States Supreme Court’s issuance of its decision in Davis to

                              file an answer, motion, or other response to Petitioner’s § 2255 Motion to Vacate.



Signed: March 25, 2019




                                                               2
